DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Matrices are defined by rows and columns. Matrices have no bottom as mathematically it has no hierarchy.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger-Wolf (“Discrete Sensor Placement Problems in Distribution Networks” Mathematical and Computer Modelling, Volume 42, Issue 13, December 2005, Pages 1385-1396).

Regarding claim 1, Berger-Wolf teaches a method of optimally determining sensor or infrastructure placement in a fluid network, the method comprising:
p. 1385 “We consider the problem of placing sensors in a building or a utility network in order to detect contamination of the air or water supply.”

p. 1386, para. 5, “We model the network as a directed weighted graph G = (V, E). V is a set of vertices representing possible locations for the sensors. These may be rooms in a building or pipe junctions in a water network. E is a set of edges representing flow between the vertices….”
p. 1389, FIG. 1 and FIG. 2 depicts a plurality directionally connected nodes representing the network 
representing the model as a matrix data structure associated with a processor, wherein the processor is disposed outside of the fluid network;
p. 1387, para. 1, “We can construct an adjacency matrix representation…”
analyzing, via the processor, the matrix to evaluate whether each node of the model satisfies one or more localizability criteria,
p. 1393, FIG. 4 depicts analyzing a matrix to evaluable for a criteria
Examiner notes that localizability criteria has not been clearly defined by Applicant as such giving the broadest reasonable interpretation it is defined as whether or not something can be located, in this instance FIG. 4 depicts locating nodes that are not “covered” in order to place a sensor 
wherein analyzing the matrix comprises interpreting and executing a plurality of instructions associated with the processor; and determining the sensor or infrastructure placement in the fluid network based on results of analyzing the matrix.
p. 1393, para. 4. “…we create an instance of the time-constrained sensor placement on a DAG as follows…”
Examiner notes that sensor placement is done using a directed acyclic graph based on the criteria explicitly set forth in the process depicted in FIG. 4

Regarding claim 3, Berger-Wolf teaches all the elements of claim 1. Berger-Wolf further teaches:
wherein analyzing the matrix comprises dynamic programming including a bottom-up approach starting from the lowest level in the matrix.
p. 1387, para. 1 “by using any all-pairs shortest paths algorithm for directed weighted graphs”
Examiner notes unclear language used, as mathematically matrices have no hierarchy so there is no “bottom-up” approach. Shortest path algorithms includes bottom-up approach which the prior art teaches for analysis 

Regarding claim 4, Berger-Wolf teaches all the elements of claim 1. Berger-Wolf further teaches:
wherein analyzing whether each node of the model satisfies one or more localizability criteria includes for a given node, evaluating whether there are at least two sensors disposed downstream of the given node which have the respective paths not sharing any d-separator with respect to the given node
p. 1393, FIG. 4
Examiner notes FIG. 4 depicts a technically equivalent step as claim 4, as what is depicted shows the evaluation of nodes where it avoids colliders or the “d-separator” nodes as defined in directed acyclic graphs for use in placement of sensors

Regarding claim 5, Berger-Wolf teaches all the elements of claim 1. Berger-Wolf further teaches:
wherein determining the sensor or infrastructure placement comprises when a given node does not satisfy the localizability criteria, providing a sensor to the given node, and when the given node satisfies the localizability criteria, not providing a sensor to the given node.
p. 1393, FIG. 4
Examiner notes that on FIG. 4, it shows the criteria and the process. If a node is “covered” no sensor is placed, if a node is not “covered” a sensor is placed

Regarding claim 6, Berger-Wolf teaches all the elements of claim 1. Berger-Wolf further teaches:
wherein determining the sensor or infrastructure placement comprises determining the minimum number of sensors for covering the whole fluid network
p. 1392, para. 1, “the algorithm RTREE produces an optimal set of sensors”
p. 1392, FIG. 3

Claim(s) 10-11, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ba et al. (US 2014/0163916 A1).

Regarding claim 10, Ba teaches a system, comprising: 
one or more sensors positioned at one or more selected locations in a fluid network, wherein the sensors are configured to collect data from the fluid network at the respective locations; 
[0006] “…method includes the steps of: (i) calculating an optimized placement of sensors throughout a given uncertain section of the water distribution network; (ii) collecting data from the sensors...”
and a processor disposed outside of the fluid network, wherein the processor is configured to receive the data from the sensors, and analyze the data based on a model of the fluid network,
Claim 14 “…..at least one processor device, coupled to the memory, operative to: (i) calculate an optimized placement of sensors throughout a given uncertain section of the water distribution network; (ii) collect data from the sensors.….”
wherein the model comprises a plurality of directionally connected nodes representing fluid infrastructure disposed in the fluid network and the one or more sensors positioned at the one or more selected locations,
[0028] “the sensors that might be employed in a WDN include, but are not limited to, hydraulic sensors such as water pressure sensors, water flow sensors.”
wherein the a plurality of instructions are interpretable and executable by the processor to analyze the data and determine sensor placement within the fluid network.
[0040] “when uncertain sub-sections of the network remain, the previous steps, from the calculation of the optimal sensors placement to the calibration and uncertainty estimation, are then repeated in an iterative fashion”

Regarding claim 11, Ba teaches all the elements of claim 10. Ba further teaches:
wherein the fluid network includes a water network
[0006] “present invention provides techniques for analysis of water distribution networks”

Regarding claim 14, Ba teaches all the elements of claim 10. Ba further teaches:
wherein the data from the sensors are related to one or more parameters of a disinfectant concentration, a contaminant concentration, a pressure, or a flow rate
[0031] “field data collected may include, for example, hydraulic data such as pressures and flows at one or more nodes of the network”

Regarding claim 15, Ba teaches all the elements of claim 10. Ba further teaches:
wherein the data are related to a change or damage to the fluid network
[0046] “….hydraulic model of the water network, a measurement model that relates the available measurements to the network states is built, where the states of interest are the uncertain parameters of the network, specifically the pipes resistance (which summarizes 

Regarding claim 16, Ba teaches all the elements of claim 10. Ba further teaches:
a database associated with the processor, wherein the data from the sensors are stored in the database.
[0057] “Any medium known or developed that can store information suitable for use with a computer system may be used”

Regarding claim 17, Ba teaches all the elements of claim 16. Ba further teaches:
wherein the database further includes historical data related to the model of the fluid network
[0040] “at this step the user can also set some prior knowledge about the uncertainty of parameters (e.g., certainty/uncertainty information about pipe parameters (roughness, diameter), nodes demand, valve operational status, etc.)”

Regarding claim 18, Ba teaches all the elements of claim 10. Ba further teaches:
further comprising a display
[0055] “….and an optional display….”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger-Wolf in view of Foster (US 2012/0072200 A1)

Regarding claim 2, Berger-Wolf teaches all the elements of claim 1. Berger-Wolf further teaches:
wherein the model includes one or more directed acyclic graphs (DAGs)
p. 1393, para. 4. “…we create an instance of the time-constrained sensor placement on a DAG as follows…”
However Berger-Wolf does not explicitly teach the matrix includes a reachability matrix

Foster however teaches the matrix includes a reachability matrix
[0118] “The reachability matrix is determined for each element at each layer which identifies the other elements on the layer which can be reached”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Berger-Wolf (teaching on efficient sensor placement) in .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger-Wolf in view of Das (US 2013/0107761 A1).

Regarding claim 7, Berger-Wolf teaches all the elements of claim 6.
However Berger-Wolf does not explicitly teach wherein determining the sensor or infrastructure placement comprises determining a complexity index of the fluid network as the ratio of the minimum number of required sensors and the number of nodes.

Das however teaches wherein determining the sensor or infrastructure placement comprises determining a complexity index of the fluid network as the ratio of the minimum number of required sensors and the number of nodes.
[0040] “Since the number of such meters could be large, the cost-effectiveness of the overall network may be very important consideration. This requires that the ratio of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Berger-Wolf (teaching on efficient sensor placement) in view of Das (teaching on cost efficient infrastructure), and arrived at a system for cost efficient sensor placement. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to a method to lessen the cost for monitoring of a metering infrastructure (see Das, [0002]) In addition, both the references (Berger-Wolf and Das) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as infrastructure monitoring. The close relation between both of the references highly suggests an expectation of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger-Wolf in view of Ba.

Regarding claim 8, Berger-Wolf teaches all the elements of claim 1.
However Berger-Wolf does not explicitly wherein creating the model further comprises grouping a plurality of adjacent nodes of the model into a node set

grouping a plurality of adjacent nodes of the model into a node set
[0020] “Observable sub-sections indicate a part (group of nodes/pipes) of the network where enough sensor data are available such that it is possible to clearly identify the source of uncertainty (parameters or faults)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Berger-Wolf (teaching on efficient sensor placement) in view of Ba (teaching on modeling water distribution networks), and arrived at a system for node modeling of water distribution networks. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to a method for efficient modeling of distribution networks (see Ba, [0002]) In addition, both the references (Berger-Wolf and Ba) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data monitoring. The close relation between both of the references highly suggests an expectation of success.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger-Wolf in view of Israeli (US 2013/0262068 A1).

Regarding claim 9, Berger-Wolf teaches all the elements of claim 1.
adding one or more fluid paths between the nodes in the fluid network to reduce the number of sensors

Israeli however teaches wherein determining the sensor or infrastructure placement comprises adding one or more fluid paths between the nodes in the fluid network to reduce the number of sensors
[0041] “…..optimizing sensors' placement for cost-efficient and accurate leakage identification and leakage location on a given liquid distribution network, so as to best balance the leakage location accuracy and detection timing of leaks with the cost-efficiency of installing the hydraulic sensors…..”
Examiner notes prior art uses a process to solve a problem of identifying location of one or more leak spots within a distribution network by using virtual nodes in a virtual model.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Berger-Wolf (teaching on efficient sensor placement) in view of Israeli (teaching on network problem solving), and arrived at a system for cost efficient problem solving of network models. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to a method to lessen the cost for monitoring of a modeled infrastructure (see Israeli, [0003]) In addition, both the references (Berger-Wolf and Israeli) teach features that are directed to analogous art and they are directed to .

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Papageorgiou (WO 2007/059352 A2).

Regarding claim 12, Ba teaches all the elements of claim 10.
However Ba does not explicitly teach wherein the fluid infrastructure of the fluid network includes one or more water filter

Papageorgiou does teach wherein the fluid infrastructure of the fluid network includes one or more water filter
[0061] “One exemplary embodiment of the present invention combines a water filter and/or water treatment device with one or more sensor units….” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ba (teaching on efficient sensor placement) in view of Papageorgiou (teaching on sensors), and arrived at a system for determining efficient sensor use. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to a method for enhanced data sharing from sensors (see Papageorgiou, [0002]) In addition, both the references (Ba and Papageorgiou) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as sensor 

Regarding claim 13, Ba view of Papageorgiou teaches all the elements of claim 12. Ba and Papageoriou further teaches:
wherein the plurality of sensors includes one or more filter sensors provided with the water filters
Papageorgiou [0061] “One exemplary embodiment of the present invention combines a water filter and/or water treatment device with one or more sensor units….” 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Berger-Wolf.

Regarding claim 19, Ba teaches all the elements of claim 10.
However Ba does not explicitly teach wherein the model includes one or more directed acyclic graph (DAGs)

Berger-Wolf does teach wherein the model includes one or more directed acyclic graphs (DAGs)
p. 1393, para. 4. “…we create an instance of the time-constrained sensor placement on a DAG as follows…”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE J MCCARROLL whose telephone number is (303)297-4325.  The examiner can normally be reached on Monday-Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LEE J MCCARROLL/Examiner, Art Unit 2161         



































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161